Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are canceled.
Claims 21-40 are added.
Claims 21-40 are being examined in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-37 and 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 21, the limitation “the outer annular array of staple forming pockets is arranged in a mirrored symmetry with the inner annular array of staple forming pockets
All remaining claims are rejected as they depend from rejected independent claims 21 and 39.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Scheib et al. (US Pub. No. 2014/0151430 A1, herein, Scheib).
Regarding claim 21, Scheib discloses an apparatus (10 – Fig. 1) comprising: 
(a) an anvil coupling feature (38, 39) extending along a longitudinal axis (Fig. 5), wherein the anvil coupling feature is configured to couple with a surgical stapling head assembly (20) (Para [0068] and [0073]); and 
58 on 40 – Fig. 2A) configured to compress tissue against a deck surface of the surgical stapling head assembly (Para [0070]-[0071]), wherein the anvil surface defines: 
(i) an inner annular array of staple forming pockets (552), wherein the inner annular array of staple forming pockets comprises a plurality of staple forming pocket pairs (Fig. 14), wherein each pair of staple forming pockets in the inner annular array comprises: 
(A) a first staple forming pocket (See Fig. 14 below), and 
(B) a second staple forming pocket (See Fig. 14 below), and 
(ii) an outer annular array of staple forming pockets (552), wherein the outer annular array of staple forming pockets comprises a plurality of staple forming pocket pairs (Fig. 14), wherein each pair of staple forming pockets in the outer annular array comprises: 
(A) a first staple forming pocket (See Fig. 14 below), and 
(B) a second staple forming pocket (See Fig. 14 below), 
wherein the outer annular array of staple forming pockets is arranged in a mirrored symmetry with the inner annular array of staple forming pockets (Fig. 14).

    PNG
    media_image1.png
    483
    747
    media_image1.png
    Greyscale

Scheib, Fig. 14

Regarding claim 22, Scheib discloses the apparatus as recited above, wherein the first staple forming pocket of each pair of staple forming pockets of the inner annular array is located radially outboard of the second staple forming pocket of the same pair of staple forming pockets of the inner annular array (See Fig. 14 above).

Regarding claim 23, Scheib discloses the apparatus as recited above, wherein the second staple forming pocket of each pair of staple forming pockets of the outer annular array is located radially outboard of the first staple forming pocket of the same pair of staple forming pockets of the outer annular array (See Fig. 14 above).

Regarding claim 24, Scheib discloses the apparatus as recited above, wherein the first staple forming pocket of each pair of staple forming pockets of the inner annular array includes a bent or chamfered region, wherein the bent or chamfered region is configured to provide a minimum wall thickness between the first staple forming pocket of each pair of staple forming pockets of the inner annular array and a corresponding first staple forming pocket of each pair of staple forming pockets of the outer annular array (See Fig. 14 above).

Regarding claim 25, Scheib discloses the apparatus as recited above, wherein the first staple forming pocket of each pair of staple forming pockets of the inner annular array overlaps with a corresponding second staple forming pocket of each pair of staple forming pockets of the outer annular array along a radial dimension (See Fig. 14 above).

Regarding claim 26, Scheib discloses the apparatus as recited above, wherein the second staple forming pocket of each pair of staple forming pockets of the inner annular array overlaps with a corresponding first staple forming pocket of each pair of staple forming pockets of the outer annular array along a radial dimension (See Fig. 14 above).

Regarding claim 27, Scheib discloses the apparatus as recited above, wherein the first staple forming pocket of each pair of staple forming pockets of the inner annular array overlaps with a corresponding second staple forming pocket of the same pair of See Fig. 14 above).

Regarding claim 28, Scheib discloses the apparatus as recited above, wherein the first staple forming pocket of each pair of staple forming pockets of the outer annular array overlaps with a corresponding second staple forming pocket of the same pair of staple forming pockets of the outer annular array along a radial dimension (See Fig. 14 above).

Regarding claim 29, Scheib discloses the apparatus as recited above, wherein each staple forming pocket has a generally triangular shape defined in part by two generally flat sides that taper toward each other from a staple entry region toward a staple exit region (See Fig. 14 above).

Regarding claim 30, Scheib discloses the apparatus as recited above, wherein each staple forming pocket is configured to deform a staple (66) along three dimensions, wherein the three dimensions include a longitudinal dimension parallel to the longitudinal axis, a first orthogonal dimension extending orthogonally relative to the longitudinal axis, and a second orthogonal dimension extending orthogonally relative to the longitudinal axis (Figs. 2C, 3, and 6).

Regarding claim 31, Scheib discloses the apparatus as recited above, wherein the first staple forming pockets of the inner annular array are configured to deform a Figs. 3 and 6).

Regarding claim 32, Scheib discloses the apparatus as recited above, wherein each pair of staple forming pockets in the inner annular array is substantially centered along a circumferential line extending along the anvil surface at a constant radius from the longitudinal axis (See Fig. 14 above).

Regarding claim 33, Scheib discloses the apparatus as recited above, wherein each first staple forming pocket of the inner annular array is substantially centered along a circumferential line extending along the anvil surface at a constant radius from the longitudinal axis, wherein each second staple forming pocket of the inner annular array is oriented obliquely relative to the same circumferential line extending along the anvil surface at a constant radius from the longitudinal axis (See Fig. 14 above).

Regarding claim 34, Scheib discloses the apparatus as recited above, wherein each first staple forming pocket of the inner annular array comprises a staple entry region and a staple exit region, wherein the staple entry region is wider than the staple exit region (See the portion of Scheib, Fig. 14 below).

    PNG
    media_image2.png
    399
    610
    media_image2.png
    Greyscale

Portion of Scheib, Fig. 14

Regarding claim 35, Scheib discloses the apparatus as recited above, wherein the staple entry region is defined in part by a first sidewall wall and an opposing second sidewall, wherein the staple exit region is defined in part by the first sidewall and an opposing third sidewall, wherein each first staple forming pocket of the inner annular array further comprises a fourth sidewall providing an angled transition from the second sidewall to the third sidewall (See the portion of Scheib, Fig. 14 above).

Regarding claim 36, Scheib discloses the apparatus as recited above, further comprising a surgical stapling head assembly (20 – Fig. 1), wherein the surgical stapling head assembly comprises: 
(i) a deck surface (Fig. 2A), wherein the deck surface is configured to cooperate with the anvil surface to compress tissue, 
See top of 20 in Fig. 15A), wherein the staple openings comprise:
(A) an inner annular array of staple openings corresponding to the inner annular array of staple forming pockets (See top of 20 in Fig. 15A), and 
(B) an outer annular array of staple openings corresponding to the outer annular array of staple forming pockets (See top of 20 in Fig. 15A), 
(iii) a plurality of staples (66 – Fig. 2A), each staple being positioned in a corresponding staple opening of the plurality of staple openings (Para [0067]), 
(iv) a staple driver (24) operable to drive the staples through the staple openings and toward the anvil surface (Para [0067]), and 
(v) a coupling feature (38, 39) configured to couple with the anvil coupling feature (Fig. 5).

Regarding claim 37, Scheib discloses the apparatus as recited above, wherein the inner annular array of staple forming pockets is configured such that the first staple forming pocket of each pair of staple forming pockets does not overlap the second staple forming pocket of the same pair of staple forming pockets along a radial dimension (Fig. 14).

Regarding claim 38, Scheib discloses apparatus (10 – Fig. 1) comprising: 
(a) an anvil surface (58 on 40 – Fig. 2A) configured to compress tissue against a deck surface (Para [0070]-[0071]), wherein the anvil surface defines: 
552), wherein the inner annular array of staple forming pockets comprises a plurality of staple forming pocket pairs (Fig. 14), wherein each pair of staple forming pockets in the inner annular array comprises: 
(A) a first staple forming pocket (See Fig. 14 above), and 
(B) a second staple forming pocket (See Fig. 14 above), 
wherein the first staple forming pocket of each pair of staple forming pockets of the inner annular array is located radially outboard of the second staple forming pocket of the same pair of staple forming pockets of the inner annular array (See Fig. 14 above), and 
(ii) an outer annular array of staple forming pockets (552), wherein the outer annular array of staple forming pockets comprises a plurality of staple forming pocket pairs (Fig. 14), wherein each pair of staple forming pockets in the outer annular array comprises: 
(A) a first staple forming pocket (See Fig. 14 above), and 
(B) a second staple forming pocket (See Fig. 14 above), 
wherein the second staple forming pocket of each pair of staple forming pockets of the outer annular array is located radially outboard of the first staple forming pocket of the same pair of staple forming pockets of the outer annular array (See Fig. 14 above), 
wherein the first staple forming pocket of each pair of staple forming pockets of the inner annular array overlaps with a corresponding second staple See Fig. 14 above); and 
(b) a coupling feature (38, 39) extending along a longitudinal axis (Fig. 5), wherein the coupling feature is configured to couple with a stapling head assembly of a surgical stapler (20) (Para [0068] and [0073]).

Regarding claim 39, Scheib discloses apparatus (10 – Fig. 1) comprising: 
 (a) a shaft (60) that includes a distal end (at 40); 
(b) a stapling head assembly (20) positioned at a distal end of the shaft (Fig. 1), wherein the stapling head assembly includes;
(i) an anvil coupling feature (38, 39 – Fig. 5), 
(ii) at least one annular array of staples (66 – Fig. 2A), and 
(iii) a staple driver (24), wherein the staple driver is operable to drive the at least one annular array of staples (Para [0067]); and 
(c) an anvil (40) configured to couple with the anvil coupling feature (Para [0068]), wherein the anvil is further configured to deform the staples driven by the staple driver (Para [0067]), the anvil comprising: 
(i) an inner annular array of staple forming pockets (552), wherein the inner annular array of staple forming pockets comprises a plurality of staple forming pocket pairs (Fig. 14), wherein each pair of staple forming pockets in the inner annular array comprises: 
(A) a first staple forming pocket (See Fig. 14 above), and 
(B) a second staple forming pocket (See Fig. 14 above), and 
552), wherein the outer annular array of staple forming pockets comprises a plurality of staple forming pocket pairs (Fig. 14), wherein each pair of staple forming pockets in the outer annular array comprises: 
(A) a first staple forming pocket (See Fig. 14 above), and 
(B) a second staple forming pocket (See Fig. 14 above), 
wherein the outer annular array of staple forming pockets is arranged in a mirrored symmetry with the inner annular array of staple forming pockets (Fig. 14).

Regarding claim 40, Scheib discloses the apparatus as recited above, wherein the first staple forming pocket of each pair of staple forming pockets of the inner annular array is located radially outboard of the second staple forming pocket of the same pair of staple forming pockets of the inner annular array (Fig. 14), 
wherein the second staple forming pocket of each pair of staple forming pockets of the outer annular array is located radially outboard of the first staple forming pocket of the same pair of staple forming pockets of the outer annular array (See Fig. 14 above), 
wherein the first staple forming pocket of each pair of staple forming pockets of the inner annular array overlaps with a corresponding second staple forming pocket of each pair of staple forming pockets of the outer annular array along a radial dimension (See Fig. 14 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






July 2, 2021
/CHELSEA E STINSON/           Primary Examiner, Art Unit 3731